Title: To George Washington from Henry Laurens, 14 March 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 14th March 1778.

My last to your Excellency was dated the 10th Inst. ⅌ Messenger Barry.
Inclosed with this your Excellency will receive an Act of Congress of the 13th.
Ordering Colonel Harrison’s Regiment of Artillery from Virginia to join the grand Army without delay—And authorizing your Excellency to order Major Genl Marquis delafayette & Major General Baron de Kalb to rejoin the Army. & also to recall Colo. Hazen’s or order any other Regiment from the Northward. I have the honour to be with perfect Regard & Esteem &ca.
